IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 332 MAL 2021
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
AMY MCFALLS,                                :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2022, the Petition for Allowance of Appeal is

DENIED. The Application to Withdraw as Co-Counsel is GRANTED.